NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ERICK VALENTE PERALTA PAZ, AKA                  No.    16-71235
Erick Sanchezsanto,
                                                Agency No. A206-408-931
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before:      THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Erick Valente Peralta Paz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      The BIA did not err in finding that Peralta Paz’s social group of

“Americanized Mexican deportees” was not cognizable. See Reyes v. Lynch, 842
F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Barbosa v.

Barr, 926 F.3d 1053, 1059-60 (9th Cir. 2019) (finding that individuals returning to

Mexico from the United States who are believed to be wealthy does not constitute

a particular social group).

      Peralta Paz also fears harm in Mexico based on his political opinion.

Substantial evidence supports the BIA’s determination that Peralta Paz failed to

                                           2                                      16-71235
establish a well-founded fear of future persecution in Mexico on account of his

political opinion. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006)

(petitioner failed to present “compelling, objective evidence demonstrating a well-

found fear of persecution”).

      Because Peralta Paz failed to establish eligibility for asylum, his withholding

of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because

Peralta Paz failed to show it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government of Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009) (discussing standard for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          3                                   16-71235